DETAILED ACTION
Examiner acknowledges receipt of the reply filed 2/12/2021, in response to the restriction requirement mailed 7/10/2019.
Claims 1-20 are pending.  Claims 9-20 are withdrawn from prosecution for the reasons made of record herein.
Claims 1-10 are being examined on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner comment 
Examiner acknowledges the petition to revive the instant application, one year after it went abandoned.  The petition was approved 2/12/2021.

Election/Restrictions
Applicant’s election of Group I (claims 1-10) without traverse in the reply filed on 2/12/2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/12/2021.
Examiner acknowledges applicant’s election of SEQ ID NO:75 as the representative species of peptide. Claims 1-10 read on the elected species.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 should be amended to recite “SEQ ID NO:1 [[NO1:]]”.  It is further noted that SEQ ID NO:1 it should be included after the peptide sequence, not before the sequence.  See claim 2 for comparison. 
Claims 2-4 and 7-10 should be amended to recite “claim 
Claim 3 should be amended to recite “SEQ ID NOs:  [[NO:]] 6 to 75”.
Claim 5 should be amended to recite “at the N-terminus or modified with amidation at the C-terminus”.
Claim 6 should be amended to recite “disease is a corneal damage associated disease”.
Claim 8 should be amended to have a period “.” at the end of the sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The courts have stated:
	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
In the instant case, instant claim 1 is drawn to a pharmaceutical composition for preventing and/or treating an ophthalmic disease in a subject, comprising a peptide and a pharmaceutically acceptable excipient, wherein the peptide comprises the sequence of SEQ ID NO1: S-X-X-A-X-Q/H-X-X-X-X-I/V-I-X-R, wherein each X is independently any amino acid. Instant claim 3 recites wherein the peptide comprises the sequences of any one of SEQ ID NOs: 6 to 75. The specification states that the peptides are derived from Pigment Epithelium-derived Factor (PEDF) (para. [0002]).  Specific examples are found in paras. [0008], and SEQ ID NOs: 6-75.  
Examiner refers applicant to the separate 112(b) rejection set forth below which indicates discrepancies and ambiguities between SEQ ID NOs:6-75 as set forth in the specification as compared to the sequence as set forth in the sequence listing.
The specification does not provide ample written description for the compounds since the claims do not describe a single structural feature. The specification does not clearly define or provide examples of what qualify as compounds of the claimed invention.  
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  The peptide formula of instant SEQ ID NO:1 is 14 amino acids in length, of which 6 amino acids are defined and 8 amino acids are undefined (wherein X is any amino acid).
The possible structural variations are limitless to any class of peptide that can form peptide bonds, and make up the class of PEDF peptide. It must not be forgotten 
 The specification does not define what amino acids are required to have the same function as the instant PEDF peptides. The specification is limited to the fully defined peptide sequences of SEQ ID NOs 2-5, 63, 65, 67, 69, 71, 73, and 75.  Examiner expressly notes when examiner states fully defined- this relates to each amino acid position of the peptide is a designated amino acid residue, as compared to having an X amino acid position.  As noted above, the peptide formula of instant SEQ ID NO:1 is 14 amino acids in length, of which 6 amino acids are defined and 8 amino 20 = 1.15 x 1018 different peptide possibilities.  This does further not include amino acid positions that would encompass a non-naturally occurring amino acid.  For example, there are varying lengths, varying amino acid compositions, and numerous distinct qualities that make up the genus. There is not sufficient amount of examples provided to encompass the numerous characteristics of the whole genus claimed.  
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claimed peptide sequences are inconsistent with the sequence listing.
Claim 1 recites the peptide sequence of S-X-X-A-X-Q/H-X-X-X-X-I/V-I-X-R (SEQ ID NO:1) wherein each X is independently any amino acid. In this peptide formula, amino acid position 6 is either Gln or His, and amino acid position 11 it is either Ile or Val.  However this is inconsistent with the sequence listing for SEQ ID NO:1 which includes:
<220>
<221>  misc_feature
<222>  (2)..(3)
<223>  Xaa can be any naturally occurring amino acid

<220>
<221>  misc_feature
<222>  (5)..(11)
<223>  Xaa can be any naturally occurring amino acid

<220>
<221>  misc_feature
<222>  (13)..(13)
<223>  Xaa can be any naturally occurring amino acid

<400>  1

Ser Xaa Xaa Ala Xaa Xaa Xaa Xaa Xaa Xaa Xaa Ile Xaa Arg 
1               5                   10                  

Per the sequence listing, amino acid positions 6 and 11 are Xaa, any naturally occurring amino acid.  Instant claim 3 recite SEQ ID NOs: 6-75.  In each amino acid sequence of SEQ ID NOs: 6-75, amino acid positions 6 and 11 are Xaa.  Accordingly, the skilled artisan is not apprised of the metes and bounds of the claims because the claim sequences are different from what is found in the sequence listing.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 depends from claim 1.  The claimed peptide sequences are inconsistent with the sequence listing.
Claim 1 recites the peptide sequence of S-X-X-A-X-Q/H-X-X-X-X-I/V-I-X-R (SEQ ID NO:1) wherein each X is independently any amino acid. In this peptide formula, amino acid position 6 is either Gln or His, and amino acid position 11 it is either Ile or Val.  Instant claim 3 recite SEQ ID NOs: 6-75.  In each amino acid sequence of SEQ ID NOs: 6-75, amino acid positions 6 and 11 are Xaa.  Accordingly, claim 3 is deemed to be broader in scope then claim 1 because amino acid positions 6 and 11 can be any naturally occurring amino acid (Xaa) per the sequence listing.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. The claims are drawn to a pharmaceutical composition for preventing and/or treating an ophthalmic disease in a subject, comprising a peptide and a pharmaceutically acceptable excipient when the peptide comprises the amino acid sequence S-X-X-A-X-Q/H-X-X-X-X-I/V-I-X-R (SEQ ID NO:1) wherein each X is independently any amino acid.  Claim 3 recites amino acid sequences of SEQ ID NOs: 6-75.  
The claims recite multiple natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons. This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the following reasons.
The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s “2014 Interim Eligibility Guidance” as set forth on December 16, 2014 (hereafter “Guidance”, refer to the flow chart in the Guidance), Revised Guidance set forth on May 2016 (hereafter “Revised Guidance”), and 2019 
Step 1: The instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2a, Prong 1: The claims are directed to a natural phenomenon, specifically a natural-based product limitation. 
As evidenced by UniProtKB P36955 (accessed 2/27/2021 at URL unitprot.org/unitprot/P36955, pp. 1-10), instant SEQ ID NOs: 2, 4, and 76-78 are fragments of a naturally occurring protein, isolated from human pigment epithelium derived factor (PEDF) (see enclosed, amino acids 93-121). 
As evidenced by UniProtKB P97298 (accessed 2/27/2021 at URL unitprot.org/unitprot/ P97298, pp. 1-10), instant SEQ ID NOs: 3 and 5 are fragments of a naturally occurring protein, isolated from mouse pigment epithelium derived factor (PEDF) (see enclosed, amino acids 92-120). 
The terms “pharmaceutical composition” is not specifically defined in the specification.  Although one of ordinary skill in the art would construe the limitation “pharmaceutical composition” to mean isolated or purified or having additional components, this does not render the claim markedly different from what exists in nature, because the other components may also be naturally occurring, such as water. 
Additionally, recitation of an intended use, e.g., a pharmaceutical composition for preventing and/or treating and ophthalmic disease in a subject” does not change the physical structure of the composition.
See, e.g., Myriad, 133 S. Ct. at 2116-18.   Myriad clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman's art”). 
Step 2a, Prong 2: The claims are integrated into practical application. 
This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the following reasons.
Step 2b: The claims, as a whole, do not recite any additional elements that amount to significantly more than the judicial exception.  Specifically, the claims do not include any elements in addition to the natural product.  Claims 6, 7, and 10 are deemed to recite intended uses of the claimed compositions.  Claim 8 recites a concentration of the peptide.  This also does not further modify the physical structure of the peptide.  Claim 9 recites the form of the composition, including in the form of a solution, e.g., peptide in water.
 In sum, when the relevant steps are analyzed, they weigh against a significant difference. Accordingly, claims 1, 3, 4, and 6-10 do not qualify as eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tombran-Tink et al. (U.S. 2003/0096750).
Tombran-Tink et al. teach purified retinal pigmented epithelium derived neurotrophic factor compositions (abstract).  The pharmaceutical compositions comprise a purified retinal pigmented epithelium derived neurotrophic factor and a pharmaceutically acceptable excipient i.e., vehicles, adjuvants, carriers or diluents, are well-known to those who are skilled in the art, and are readily available (claims 1; para. [0182]).
The reference teaches a PEDF derivative of SEQ ID NO:3, comprising the amino acid sequence SSGAEQRTESIIHR at amino acid positions 54-67.  This peptide has 100% identity with instant SEQ ID NO:1.  The underlined amino acids correlate with the defined amino acids of instant SEQ ID NO:1.  The amino acid positions that are not underlined correlate with the claim limitation “wherein each X is independently any amino acid”.  
Please note that the "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. In the instant case, claim 1 is a product 
Accordingly, the limitations of claim 1 are satisfied.  Regarding claim 2, the peptide SSGAEQRTESIIHR does not correlate with either instant SEQ ID NO 2 or 3.  Regarding claim 3, the peptide SSGAEQRTESIIHR, comprised in SEQ ID NO:3 of Tombran-Tink et al. has 100% identity with instant SEQ ID NO:74.  Regarding claims 6, 7, and 10, the claims are deemed to recite intended uses of the pharmaceutical composition of claim 1.  Regarding claim 9, the peptide may be administered in a physiologic saline solution or other buffered solution (para. [0185]).

Claim(s) 1-3, 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tombran-Tink et al. (U.S. Pat. 6451763- hereinafter referred to as “Tombran-Tink 2”).
Tombran-Tink 2 teaches a purified retinal pigmented epithelium derived neurotrophic factor composition and a method for purifying such a retinal pigmented epithelium neurotrophic factor (abstract).  The pharmaceutical compositions comprise a purified retinal pigmented epithelium derived neurotrophic factor and a pharmaceutically acceptable excipient i.e., vehicles, adjuvants, carriers or diluents, are well-known to those who are skilled in the art, and are readily available (claims 1, 5, and 6; col. 18, ll. 27-48).
The reference teaches a PEDF derivative of SEQ ID NO:3, comprising the amino acid sequence SSGAEQRTESIIHR at amino acid positions 54-67.  This peptide has 100% identity with instant SEQ ID NO:1.  The underlined amino acids correlate with the 
Please note that the "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. In the instant case, claim 1 is a product claim and the intended use [for preventing and/or treating an ophthalmic disease in a subject] does not further limit the claim.  However, Tombran-Tink 2 teaches that the peptide may be used to treat ocular diseases (e.g., abstract; col. 2, ll. 64-67).
Accordingly, the limitations of claim 1 are satisfied.  Regarding claim 2, the peptide SSGAEQRTESIIHR does not correlate with either instant SEQ ID NO 2 or 3.  Regarding claim 3, the peptide SSGAEQRTESIIHR, comprised in SEQ ID NO:3 of Tombran-Tink et al. has 100% identity with instant SEQ ID NO:74.  Regarding claims 6, 7, and 10, the claims are deemed to recite intended uses of the pharmaceutical composition of claim 1.  Regarding claim 9, the peptide may be administered in a physiologic saline solution or other buffered solution (claims 6, 7; col., l. 51- col. 20, l. 16). 

Claim(s) 1, 3, 4, and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsao et al. (U.S. 2012/0245097).
Tsao et al. synthetic peptide, which has an amino acid sequence that has 20-39 amino acid residues. The synthetic peptide has at least 80% amino acid sequence identity to SEQ ID NO: 1, and includes at least 20 consecutive residues that has at least SLGAEQRTESIIHR.  SEQ ID NOs: 7 and 8 comprises the amino acid sequence SLGAEHRTESVIHR.  The underlined amino acids correlate with the defined amino acids of instant SEQ ID NO:1.  The amino acid positions that are not underlined correlate with the claim limitation “wherein each X is independently any amino acid”.  
Please note that the "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. In the instant case, claim 1 is a product claim and the intended use [for preventing and/or treating an ophthalmic disease in a subject] does not further limit the claim.  However, Tsao et al. do teach use of the peptides for treating corneal wounds (e.g., claim 12).
Accordingly, the limitations of claim 1 are satisfied.  Regarding claim 3, SEQ ID NOs: 1-3, 5, 7, and 8 have 100% identity with instant SEQ ID NO:6. Regarding claim 4, SEQ ID NOs: 5 and 8 are 20 amino acids in length.  SEQ ID NOs: 3 and 7 are 29 amino acids in length.  Regarding claims 6, 7, and 10, the claims are deemed to recite intended uses of the pharmaceutical composition of claim 1. Further regarding claim 6, reference does teach administration the peptide for treating a corneal wound (e.g., claim 12, paras. [0019]-[0030], [0076]-[0078], examples).  Regarding claim 7, the reference .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9, and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tombran-Tink et al. (U.S. 2003/0096750), and Biosynthesis (N-terminal acetylation, 1 page, (2008), accessed 4/25/2018 at URL -biosyn.com/faq/why-acetylate-and-amidate-a-peptide.aspx). 
Tombran-Tink et al. teach purified retinal pigmented epithelium derived neurotrophic factor compositions (abstract).  The compositions comprise a purified retinal pigmented epithelium derived neurotrophic factor and a pharmaceutically acceptable excipient i.e., vehicles, adjuvants, carriers or diluents, are well-known to SSGAEQRTESIIHR at amino acid positions 54-67.  This peptide has 100% identity with instant SEQ ID NO:1.  The underlined amino acids correlate with the defined amino acids of instant SEQ ID NO:1.  The amino acid positions that are not underlined correlate with the claim limitation “wherein each X is independently any amino acid”.  
Please note that the "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. In the instant case, claim 1 is a product claim and the intended use [for preventing and/or treating an ophthalmic disease in a subject] does not further limit the claim.
The reference does not explicitly teach N-terminal acetylation or C-terminal amidation of the peptide.
Biosynthesis teach several reasons for acetylation and amidation of a peptide.  The reference teaches that chemically synthetized peptides carry free amino and carboxy termini, being electrically charged in general. In order to remove this electric charge, peptide ends are often modified by N-terminal acetylation and/or C-terminal amidation.  Acetylation of the N-terminus increases cell permeability, enhances stability toward digestions by aminopeptidases, and optimizes enzyme substrates.  
It would have been obvious to the skilled artisan to prepare a peptide comprising instant SEQ ID NO:74, as taught by Tombran-Tink et al.  SEQ ID NO:3 of Tombran-Tink et al. comprises instant SEQ ID NO:74.  The skilled artisan would have recognized from 
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650.  Accordingly, claim 5 is rendered obvious.
Claims 1-3, 5-7, 9, and 10 rendered obvious in view the teachings of Tombran-Tink et al. and Biosynthesis.

s 1, and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al. (U.S. 2012/0245097), and Biosynthesis (N-terminal acetylation, 1 page, (2008), accessed 4/25/2018 at URL -biosyn.com/faq/why-acetylate-and-amidate-a-peptide.aspx). 
Tsao et al. synthetic peptide, which has an amino acid sequence that has 20-39 amino acid residues. The synthetic peptide has at least 80% amino acid sequence identity to SEQ ID NO: 1, and includes at least 20 consecutive residues that has at least 90% amino acid sequence identity to residues 11-30 of SEQ ID NO: 1 (abstract).  The peptides can be included in a pharmaceutical composition comprising a pharmaceutically acceptable excipient (paras. [0046]-[0048], [0067]-[0072]). The synthetic peptide can be selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 5, SEQ ID NO: 7, and SEQ ID NO: 8 (paras. [0054]-[0060].  SEQ ID NOs: 1-3 and 5 comprises the amino acid sequence SLGAEQRTESIIHR.  SEQ ID NOs: 7 and 8 comprises the amino acid sequence SLGAEHRTESVIHR.  The underlined amino acids correlate with the defined amino acids of instant SEQ ID NO:1.  The amino acid positions that are not underlined correlate with the claim limitation “wherein each X is independently any amino acid”.  SEQ ID NOs: 1-3, 5, 7, and 8 have 100% identity with instant SEQ ID NO:6.
Please note that the "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. In the instant case, claim 1 is a product claim and the intended use [for preventing and/or treating an ophthalmic disease in a subject] does not further limit the claim.

Biosynthesis teach several reasons for acetylation and amidation of a peptide.  The reference teaches that chemically synthetized peptides carry free amino and carboxy termini, being electrically charged in general. In order to remove this electric charge, peptide ends are often modified by N-terminal acetylation and/or C-terminal amidation.  Acetylation of the N-terminus increases cell permeability, enhances stability toward digestions by aminopeptidases, and optimizes enzyme substrates.  
It would have been obvious to the skilled artisan to prepare a peptide comprising instant SEQ ID NO:6, as taught by Tsao et al.  SEQ ID NOs: 1-3, 5, 7, and 8 have 100% identity with instant SEQ ID NO:6..  The skilled artisan would have recognized from the Biosynthesis reference that modification of the N-terminus by acetylation and/or C terminus by amidation would yield a peptide with increased cell permeability, enhanced stability toward digestions by aminopeptidases, and an optimized enzyme substrate.  
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650.  Accordingly, claim 5 is rendered obvious.
Claims 1 and 3-10 rendered obvious in view the teachings of Tsao et al. and Biosynthesis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 


Claims 1 and 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9051547 (hereinafter “the ‘547 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
The instant claims are drawn to a pharmaceutical composition for preventing and/or treating an ophthalmic disease in a subject, comprising a peptide and a pharmaceutically acceptable excipient, wherein the peptide comprises the sequence of SEQ ID NO1: S-X-X-A-X-Q/H-X-X-X-X-I/V-I-X-R, wherein each X is independently any amino acid. Dependent claim to recite that the peptide does not comprise SEQ ID NO: 2 or 3.  Dependent claim 3 recites a peptide of SEQ ID NOs: 6-75.  Dependent claim 4 recites that the peptide is 20, 22, 24, or 29 amino acids in length.  Dependent claims 8 and 8 recite peptide concentration and the form of the composition, e.g. solution, ointment, or gel. Examiner notes that the instant claims are drawn to compositions and intended uses do not further limit the composition.  Claims 6, 7, and 10 are deemed to recite intended uses of the composition.
The claims of the ‘547 patent are drawn to a method for promoting healing of a corneal or an epithelial wound in a subject, comprising administering a therapeutically effective amount of a synthetic peptide to the subject to promote stem cells associated with the corneal or epithelial wound of the subject to proliferate, wherein the stem cells 
It would have been obvious to one of skill the art at the time the invention was made that the instantly claimed compositions could be used in the method claims of the ‘547 patent.  The ‘547 patent claims compositions that fall within the instant claim scope.
Accordingly, instant claims 1 and 3-10 are rendered obvious in view of claims 1-3 of the ’547 patent.

Claims 1 and 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9617311 (hereinafter “the ‘311 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
The instant claims are drawn to a pharmaceutical composition for preventing and/or treating an ophthalmic disease in a subject, comprising a peptide and a intended uses do not further limit the composition.  Claims 6, 7, and 10 are deemed to recite intended uses of the composition.
Claims 1 and 2 of the ‘311 patent are drawn to a synthetic peptide for promoting the proliferation of limbal epithelial stem cells or hair follicle stem cells, wherein, the amino acid sequence of the synthetic peptide consists of 20-39 amino acid residues in length and has at least 80% amino acid sequence identity to SEQ. ID NO: 1; the N-terminus of the amino acid sequence is acetylated and the C-terminus of the amino acid sequence is amidated; and at least 20 consecutive residues of the synthetic peptide has at least 90% amino add sequence identity to residues 11-30 of SEQ ID NO: 1 and comprises four consecutive residues identical to residues 11-14 (SLGA) of SEQ ID NO: 1. Claims 3-8 of the ‘311 patent are drawn to a composition for promoting the proliferation of limbal epithelial stem cells or hair follicle stem cells, comprising, an effective amount of the synthetic peptide of claim 1, and a carrier.  Claim 9 of the ‘311 patent is drawn to a composition for promoting the proliferation of limbal epithelial stem cells or hair follicle stem cells, comprising, an effective amount of a synthetic peptide, wherein the amino acid sequence of the synthetic peptide consists of 20-39 amino acid 
Accordingly, instant claims 1 and 3-10 are rendered anticipated by claims 1- 14 of the ’311 patent.

Claims 1 and 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9815878 (hereinafter “the ‘878 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
The instant claims are drawn to a pharmaceutical composition for preventing and/or treating an ophthalmic disease in a subject, comprising a peptide and a intended uses do not further limit the composition.  Claims 6, 7, and 10 are deemed to recite intended uses of the composition.
The claims of the ‘878 patent are drawn to a method for ameliorating skin aging in a subject, comprising: administering topically or transdermally to the subject at the skin in need of treatment a synthetic peptide consisting of an amino add sequence having 20-39 amino acid residues in length, wherein the amino acid sequence at least includes a sequence selected from the group consisting of SEQ ID NOs: 1-3, 5, 6, 8 and 9. The sequences fall within the scope of instant SEQ ID NO:1.
It would have been obvious to one of skill the art at the time the invention was made that the instantly claimed compositions could be used in the method claims of the ‘878 patent.  The ‘878 patent claims compositions that fall within the instant claim scope.
Accordingly, instant claims 1 and 3-10 are rendered obvious in view of claims 1-20 of the ’878 patent.

 9777048 (hereinafter “the ‘048 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
The instant claims are drawn to a pharmaceutical composition for preventing and/or treating an ophthalmic disease in a subject, comprising a peptide and a pharmaceutically acceptable excipient, wherein the peptide comprises the sequence of SEQ ID NO1: S-X-X-A-X-Q/H-X-X-X-X-I/V-I-X-R, wherein each X is independently any amino acid. Dependent claim to recite that the peptide does not comprise SEQ ID NO: 2 or 3.  Dependent claim 3 recites a peptide of SEQ ID NOs: 6-75.  Dependent claim 4 recites that the peptide is 20, 22, 24, or 29 amino acids in length.  Dependent claims 8 and 8 recite peptide concentration and the form of the composition, e.g. solution, ointment, or gel. Examiner notes that the instant claims are drawn to compositions and intended uses do not further limit the composition.  Claims 6, 7, and 10 are deemed to recite intended uses of the composition.
The claims of the ‘048 patent are drawn to a method for treating osteoarthritis in a subject, comprising: administering to the subject at a site in need of treatment a synthetic peptide consisting of an amino acid sequence having 20-39 amino acid residues in length, wherein the amino acid sequence at least includes a sequence selected from the group consisting of SEQ ID NOs: 1-3, 5, 6, 8, and 9. The sequences fall within the scope of instant SEQ ID NO:1.
It would have been obvious to one of skill the art at the time the invention was made that the instantly claimed compositions could be used in the method claims of the 
Accordingly, instant claims 1 and 3-10 are rendered obvious in view of claims 1-17 of the ‘048 patent.
Claims 1 and 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9938328 (hereinafter “the ‘328 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
The instant claims are drawn to a pharmaceutical composition for preventing and/or treating an ophthalmic disease in a subject, comprising a peptide and a pharmaceutically acceptable excipient, wherein the peptide comprises the sequence of SEQ ID NO1: S-X-X-A-X-Q/H-X-X-X-X-I/V-I-X-R, wherein each X is independently any amino acid. Dependent claim to recite that the peptide does not comprise SEQ ID NO: 2 or 3.  Dependent claim 3 recites a peptide of SEQ ID NOs: 6-75.  Dependent claim 4 recites that the peptide is 20, 22, 24, or 29 amino acids in length.  Dependent claims 8 and 8 recite peptide concentration and the form of the composition, e.g. solution, ointment, or gel. Examiner notes that the instant claims are drawn to compositions and intended uses do not further limit the composition.  Claims 6, 7, and 10 are deemed to recite intended uses of the composition.
The claims of the ‘328 patent are drawn to a method for treating alopecia or hair depigmentation in a subject, comprising administering to the subject in need thereof a composition comprising a therapeutically effective amount of synthetic peptide consisting of an amino acid sequence having 20-39 amino acid residues in length, 
It would have been obvious to one of skill the art at the time the invention was made that the instantly claimed compositions could be used in the method claims of the ‘328 patent.  The ‘328 patent claims compositions that fall within the instant claim scope.
Accordingly, instant claims 1 and 3-10 are rendered obvious in view of claims 1-21 of the ‘328 patent.

Claims 1 and 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9884012 (hereinafter “the ‘012 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
The instant claims are drawn to a pharmaceutical composition for preventing and/or treating an ophthalmic disease in a subject, comprising a peptide and a pharmaceutically acceptable excipient, wherein the peptide comprises the sequence of SEQ ID NO1: S-X-X-A-X-Q/H-X-X-X-X-I/V-I-X-R, wherein each X is independently any amino acid. Dependent claim to recite that the peptide does not comprise SEQ ID NO: 2 or 3.  Dependent claim 3 recites a peptide of SEQ ID NOs: 6-75.  Dependent claim 4 recites that the peptide is 20, 22, 24, or 29 amino acids in length.  Dependent claims 8 and 8 recite peptide concentration and the form of the composition, e.g. solution, ointment, or gel. Examiner notes that the instant claims are drawn to compositions and intended uses do not further limit the composition.  Claims 6, 7, and 10 are deemed to recite intended uses of the composition.
The claims of the ‘012 patent are drawn to a method for promoting muscle regeneration, tendon regeneration, or arteriogenesis in a subject suffering from muscle tissue damage, tendon tissue damage, or ischemia, comprising: administering an effective amount of a synthetic peptide to the subject at a site in need of treatment, wherein the synthetic peptide consists of an amino acid sequence having 20-39 amino acid residues in length, wherein the amino acid sequence at least includes a sequence selected from the group consisting of SEQ ID NOs: 1-3, 5, 6, 8, and 9. The sequences fall within the scope of instant SEQ ID NO:1.
It would have been obvious to one of skill the art at the time the invention was made that the instantly claimed compositions could be used in the method claims of the ‘012 patent.  The ‘012 patent claims compositions that fall within the instant claim scope.
Accordingly, instant claims 1 and 3-10 are rendered obvious in view of claims 1-20 of the ‘012 patent.

Claims 1-4, 6, 7, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17053047 (hereinafter “the ‘047 application”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to a pharmaceutical composition for preventing and/or treating an ophthalmic disease in a subject, comprising a peptide and a 
Claims 1-5 of the ‘047 application are drawn to a pharmaceutical composition for use in treating a tendon injury, comprising: a PEDF-derived short peptide (PDSP) or a variant of the PDSP, wherein the PDSP comprises residues 93-106 of human pigmented epithelium-derived factor (PEDF), and wherein the variant of the PDSP contains serine-93, alanine-96, glutamine-98, isoleucine-103, isoleucine-104, and arginine 106 of the PDSP and contains one or more amino acid substitutions at other positions, wherein residue location numbers are based on those in the human PEDF.  Examiner notes that the intended use [treating a tendon injury] does not further limit the structure of the claimed pharmaceutical compositions of the ‘047 application. SEQ ID NO:5 of the ‘047 application is the same as instant SEQ ID NO:1.  SEQ ID NOs: 6-75 of the ‘047 application have 100% identity with the instant sequences.  SEQ ID NO:1 of the ‘047 application is 29 amino acids in length.
Accordingly, claims 1-5 of the ‘047 application anticipate instant claims anticipate instant claims 1-4, 6, 7, and 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 7, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17053058 (hereinafter “the ‘058 application”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to a pharmaceutical composition for preventing and/or treating an ophthalmic disease in a subject, comprising a peptide and a pharmaceutically acceptable excipient, wherein the peptide comprises the sequence of SEQ ID NO1: S-X-X-A-X-Q/H-X-X-X-X-I/V-I-X-R, wherein each X is independently any amino acid. Dependent claim 3 recites a peptide of SEQ ID NOs: 6-75.  Dependent claim 4 recites that the peptide is 29 amino acids in length.  Examiner notes that the instant claims are drawn to compositions and intended uses do not further limit the composition.  Claims 6, 7, and 10 are deemed to recite intended uses of the composition.
Claims 1-5 of the ‘058 application are drawn to a pharmaceutical composition for use in treating and/or preventing osteoarthritis, comprising: a PEDF-derived short peptide (PDSP) or a variant of the PDSP, wherein the PDSP comprises residues 93-106 of human pigmented epithelium-derived factor (PEDF), and wherein the variant of the PDSP contains serine-93, alanine-96, glutamine-98, isoleucine-103, isoleucine-104, and arginine 106 of the PDSP and contains one or more amino acid substitutions at other positions, wherein residue location numbers are based on those in the human PEDF.  

Examiner notes that the intended use [treating and/or preventing osteoarthritis; or promoting chondrogenesis] does not further limit the structure of the claimed pharmaceutical compositions of the ‘058 application. SEQ ID NO:5 of the ‘058 application is the same as instant SEQ ID NO:1.  SEQ ID NOs: 6-75 of the ‘058 application have 100% identity with the instant sequences.  SEQ ID NO:1 of the ‘058  application is 29 amino acids in length.
Accordingly, claims 1-10 of the ‘058 application anticipate instant claims anticipate instant claims 1-4, 6, 7, and 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 7, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17053060 (hereinafter “the ‘060 application”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

Claims 1-5 of the ‘060 application are drawn to a pharmaceutical composition for use in promoting Meibomian gland regeneration or treating and/or preventing dry eye syndrome, comprising: a PEDF-derived short peptide (PDSP) or a variant of the PDSP, wherein the PDSP comprises residues 93-106 of human pigmented epithelium-derived factor (PEDF), and wherein the variant of the PDSP contains serine-93, alanine-96, glutamine-98, isoleucine-103, isoleucine-104, and arginine 106 of the PDSP and contains one or more amino acid substitutions at other positions, wherein residue location numbers are based on those in the human PEDF.  Examiner notes that the intended use [promoting Meibomian gland regeneration or treating and/or preventing dry eye syndrome] does not further limit the structure of the claimed pharmaceutical compositions of the ‘060 application. SEQ ID NO:5 of the ‘060 application is the same as instant SEQ ID NO:1.  SEQ ID NOs: 6-75 of the ‘060 application have 100% identity with the instant sequences.  SEQ ID NO:1 of the ‘060 application is 29 amino acids in length.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner comment
The elected representative species of peptide, SEQ ID NO:75, appears to be free of the prior art.  The closest prior art to SEQ ID NO:75 is Tombran-Tink et al. (U.S. Pat. 6451763- hereinafter referred to as “Tombran-Tink 2”) and Tombran-Tink et al. (U.S. 2003/0096750).
The references teach a PEDF derivative of SEQ ID NO:3, comprising the amino acid sequence SSGAEQRTESIIHR at amino acid positions 54-67.  This peptide has 91.5% identity with instant SEQ ID NO:75.  See SCORE.  

Conclusion
No claims are allowed.

Claims 1- 20 are pending. Claims 11-20 are withdrawn. Claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654